DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 5 February 2021. Claim(s) 1-14 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5 February 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0327109 to Dooley et al. (hereinafter “DOOLEY”) in view of United States Patent No. 8,096, 917 to Benito (hereinafter “BENITO”) as evidenced by United States Patent No. 3,309,936 to Gaubis (hereinafter “GAUBIS”).

(A) Regarding Claim 1:
	DOOLEY teaches:
An engine defining an axial direction and a radial direction, the engine comprising: 
a rotating element (120, Fig. 2) comprising a plurality of rotor blades; 
a turbomachine comprising a turbine (200) and a shaft (220) rotatable with the turbine; and 
a gearbox (140), the rotating element driven by the shaft of the turbomachine across the gearbox.
However, the difference between DOOLEY and the claimed invention is that DOOLEY does not explicitly teach the gearbox comprising: a ring gear; a first sun gear and a second sun gear each driven by the shaft of the turbomachine; a first planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the first planet gear meshes with the first sun gear at a location forward of the ring gear along the axial direction, and wherein the second gear portion of the first planet gear meshes with the ring gear; and a second planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the second planet gear meshes with the first sun gear at a location aft of the ring gear along the axial direction, and wherein the second gear portion of the second planet gear meshes with the ring gear.
	BENITO teaches:
A gearbox (Fig. 3) that transmits high torque loads (column 1, lines 6-17) comprises:  
a ring gear (350); 
a first sun gear (362) and a second sun gear (364) coupled to a shaft (372, 374); 
a first planet gear (310) comprising a first gear portion (354) and a second gear portion (352), wherein the first gear portion (354) of the first planet gear meshes with the first sun gear (362) at a location forward of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the first planet gear meshes with the ring gear (350); 
and a second planet gear (320) comprising a first gear portion (355) and a second gear portion (352), wherein the first gear portion (355) of the second planet gear meshes with the second sun gear (364) at a location aft of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the second planet gear meshes with the ring gear (350).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gearbox of DOOLEY with a gear arrangement comprising two sun gears with associated planet gears coupled to a ring gear, as taught by BENITO, in order to split the torque between the two sun gears, instead of one sun gear, because it is known, according to GAUBIS that reduction gearing between a flight engine and aeronautical propeller suffers wear during operation due, in part, to the transmission of high torque loads (GAUBIS column 1, lines 9-33) and thereby achieve the predictable result of increasing the durability and reliability of the gear train, specifically the sun gear (BENITO column 1, lines 52-60 and column 4, lines 13-22).

	(B) Regarding Claim 2:
		DOOLEY as modified by BENITO further teaches:
The first gear portions (BENITO 354, 355, Fig. 3) of the first and second planet gears (BENITO 310, 320) are each a high diameter gear portion, and wherein the second gear portions (BENITO 352) of the first and second planet gears, are each a low diameter gear portion.
	
(C) Regarding Claim 3:
		DOOLEY as modified by BENITO further teaches:
A planet gear carrier (BENITO, 340, Fig. 3) having a first section and a second section, wherein the first planet gear (BENITO, 310) is rotatably coupled to the first section of the planet gear carrier (i.e., in BENITO, forward of the ring gear 350 in axial direction from left to right), wherein the second planet gear (BENITO 320) is rotatably coupled to the second section of the planet gear carrier (.e., in BENITO, aft of the ring gear 350 in axial direction from left to right), and wherein the first section is spaced from the second section along the axial direction.

(D) Regarding Claim 6:
		DOOLEY as modified by BENITO further teaches:
The gearbox (DOOLEY Fig. 2, 140 and BENITO Fig. 3) further comprises a planet gear carrier (BENITO 340), wherein the first and second planet gears (BENITO 310, 320) are rotatably coupled to the planet gear carrier, and wherein the planet gear carrier is coupled to the rotating element (DOOLEY, 120, Fig. 2) for driving the rotating element.

(E) Regarding Claim 7:
		DOOLEY as modified by BENITO further teaches:
			The engine is configured as a single unducted rotor engine (DOOLEY Fig. 2).

(F) Regarding Claim 8:
		DOOLEY as modified by BENITO further teaches:
The plurality of rotor blades of the rotating element is configured as a single stage of unducted rotor blades (DOOLEY Fig. 2).

(G) Regarding Claim 9:
		DOOLEY as modified by BENITO further teaches:
The first sun gear (BENITO, 362, Fig. 3) is positioned forward of the ring gear (BENITO 350) and wherein the second sun gear (BENITO 364) is positioned aft of the ring gear (BENITO 350).

(H) Regarding Claim 10:
		DOOLEY as modified by BENITO further teaches:
			The ring gear (BENITO 350, Fig. 3) is static within the engine.

(I) Regarding Claim 11:
		DOOLEY teaches:
An engine (Fig. 2) defining an axial direction and a radial direction, the engine comprising: 
a rotating element comprising a plurality of rotor blades (120); 
a turbomachine comprising a turbine (200) and a shaft (220) rotatable with the turbine; and 
a gearbox (140), the rotating element driven by the shaft of the turbomachine across the gearbox.
However, the difference between DOOLEY and the claimed invention is that DOOLEY does not explicitly teach the gearbox comprising: a ring gear; a first sun gear and a second sun gear each driven by the shaft of the turbomachine; a first planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the first planet gear meshes with the first sun gear at a location forward of the ring gear along the axial direction, and wherein the second gear portion of the first planet gear meshes with the ring gear; and a second planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the second planet gear meshes with the first sun gear at a location aft of the ring gear along the axial direction, and wherein the second gear portion of the second planet gear meshes with the ring gear, wherein the first sun gear is located forward of the ring gear along the axial direction and wherein the second sun gear is located aft of the ring gear along the axial direction.
	BENITO teaches:
A gearbox (Fig. 3) that transmits high torque loads (column 1, lines 6-12) comprises:  
a ring gear (350); 
a first sun gear (362) and a second sun gear (364) coupled to a shaft (372, 374); 
a first planet gear (310) comprising a first gear portion (354) and a second gear portion (352), wherein the first gear portion (354) of the first planet gear meshes with the first sun gear (362) at a location forward of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the first planet gear meshes with the ring gear (350); 
and a second planet gear (320) comprising a first gear portion (355) and a second gear portion (352), wherein the first gear portion (355) of the second planet gear meshes with the second sun gear (364) at a location aft of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the second planet gear meshes with the ring gear (350),
wherein the first sun gear (362) is located forward of the ring gear (350) along the axial direction and wherein the second sun gear (364) is located aft of the ring gear (350) along the axial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gearbox of DOOLEY with a gear arrangement comprising two sun gears with associated planet gears coupled to a ring gear, as taught by BENITO, in order to split the torque between the two sun gears, instead of one sun gear, because it is known, according to GAUBIS that reduction gearing between a flight engine and aeronautical propeller suffers wear during operation due, in part, to the transmission of high torque loads (GAUBIS column 1, lines 9-33) and thereby achieve the predictable result of increasing the durability and reliability of the gear train, specifically the sun gear (BENITO column 1, lines 52-60 and column 4, lines 13-22).

(J) Regarding Claim 12:
		DOOLEY teaches:
A gearbox (140, Fig. 2) for an engine comprising a rotating element (120) and a turbomachine, the turbomachine comprising a shaft (220), and the rotating element driven by the shaft across the gearbox.
However, the difference between DOOLEY and the claimed invention is that DOOLEY does not explicitly teach the gearbox comprising: a ring gear; a first sun gear and a second sun gear each driven by the shaft of the turbomachine; a first planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the first planet gear meshes with the first sun gear at a location forward of the ring gear along the axial direction, and wherein the second gear portion of the first planet gear meshes with the ring gear; and a second planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the second planet gear meshes with the first sun gear at a location aft of the ring gear along the axial direction, and wherein the second gear portion of the second planet gear meshes with the ring gear.
	BENITO teaches:
A gearbox (Fig. 3) that transmits high torque loads (column 1, lines 6-12) comprises:  
a ring gear (350); 
a first sun gear (362) and a second sun gear (364) coupled to a shaft (372, 374); 
a first planet gear (310) comprising a first gear portion (354) and a second gear portion (352), wherein the first gear portion (354) of the first planet gear meshes with the first sun gear (362) at a location forward of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the first planet gear meshes with the ring gear (350); 
and a second planet gear (320) comprising a first gear portion (355) and a second gear portion (352), wherein the first gear portion (355) of the second planet gear meshes with the second sun gear (364) at a location aft of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the second planet gear meshes with the ring gear (350).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gearbox of DOOLEY with a gear arrangement comprising two sun gears with associated planet gears coupled to a ring gear, as taught by BENITO, in order to split the torque between the two sun gears, instead of one sun gear, because it is known, according to GAUBIS that reduction gearing between a flight engine and aeronautical propeller suffers wear during operation due, in part, to the transmission of high torque loads (GAUBIS column 1, lines 9-33) and thereby achieve the predictable result of increasing the durability and reliability of the gear train, specifically the sun gear (BENITO column 1, lines 52-60 and column 4, lines 13-22).

(K) Regarding Claim 13:
		DOOLEY teaches:
A gearbox (140, Fig. 2) for an engine comprising a rotating element (120) and a turbomachine, the turbomachine comprising a shaft (220), and the rotating element driven by the shaft across the gearbox.
However, the difference between DOOLEY and the claimed invention is that DOOLEY does not explicitly teach the gearbox comprising: a ring gear; a first sun gear and a second sun gear each driven by the shaft of the turbomachine; a first planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the first planet gear meshes with the first sun gear at a location forward of the ring gear along the axial direction, and wherein the second gear portion of the first planet gear meshes with the ring gear; and a second planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the second planet gear meshes with the first sun gear at a location aft of the ring gear along the axial direction, and wherein the second gear portion of the second planet gear meshes with the ring gear, wherein the first sun gear is located forward of the ring gear along the axial direction and wherein the second sun gear is located aft of the ring gear along the axial direction.
	BENITO teaches:
A gearbox (Fig. 3) that transmits high torque loads (column 1, lines 6-12) comprises:  
a ring gear (350); 
a first sun gear (362) and a second sun gear (364) coupled to a shaft (372, 374); 
a first planet gear (310) comprising a first gear portion (354) and a second gear portion (352), wherein the first gear portion (354) of the first planet gear meshes with the first sun gear (362) at a location forward of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the first planet gear meshes with the ring gear (350); 
and a second planet gear (320) comprising a first gear portion (355) and a second gear portion (352), wherein the first gear portion (355) of the second planet gear meshes with the second sun gear (364) at a location aft of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the second planet gear meshes with the ring gear (350),
wherein the first sun gear (362) is located forward of the ring gear (350) along the axial direction and wherein the second sun gear (364) is located aft of the ring gear (350) along the axial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gearbox of DOOLEY with a gear arrangement comprising two sun gears with associated planet gears coupled to a ring gear, as taught by BENITO, in order to split the torque between the two sun gears, instead of one sun gear, because it is known, according to GAUBIS that reduction gearing between a flight engine and aeronautical propeller suffers wear during operation due, in part, to the transmission of high torque loads (GAUBIS column 1, lines 9-33) and thereby achieve the predictable result of increasing the durability and reliability of the gear train, specifically the sun gear (BENITO column 1, lines 52-60 and column 4, lines 13-22).




Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of BENITO, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2021/0017911 to Spruce. (hereinafter “SPRUCE”).

(A) Regarding Claim 4:
	DOOLEY as modified by BENITO teaches:
A planet gear carrier (BENITO 340, Fig. 3) having a first section and a second section, wherein the first planet gear (BENITO 310) is rotatably coupled to the first section of the planet gear carrier, wherein the second planet gear (BENITO 320) is rotatably coupled to the second section of the planet gear carrier.
However, the difference(s) between modified DOOLEY and the claimed invention is that modified DOOLEY does not explicitly teach wherein the gearbox further comprises a first set of bearings positioned between the first section of the planet gear carrier and the first planet gear and a second set of bearings positioned between the second section (of the planet gear carrier and the second planet gear.
	SPRUCE teaches:
Planet gears (36, Figs. 2-3) include one or more bearings (62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gearbox of DOOLEY by including bearings between the planet gears and planet gear carrier, as taught by SPRUCE, in order to help support each planet gear and to reduce friction between rotating components (SPRUCE paragraph 0041).
	
	(B) Regarding Claim 5:
		DOOLEY as modified by BENITO and SPRUCE further teaches:
The first set of bearings are configured as a set of roller bearings or journal bearings, and wherein the second set of bearings are also configured as a set of roller bearings or journal bearings (SPRUCE, 62, Figs. 2-3 and paragraph 0041).
	



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0000314 to McCaffrey (hereinafter “MCCAFFREY”) in view of BENITO, as evidenced by GAUBIS.

(A) Regarding Claim 14:
	MCCAFFREY teaches:
A gas turbine engine (Fig. 1) configured for propelling an aircraft at a cruising speed of above Mach 0.75 (paragraph 0049), the engine comprising: 
an engine core having a low pressure turbine shaft (26); 
a variable pitch fan (12); and 
a reduction gearbox (28) having a gear ratio of between 6:1 to 12:1 (paragraph 0027), the variable pitch fan being driven by the low pressure turbine shaft across the reduction gearbox.
However, the difference between DOOLEY and the claimed invention is that DOOLEY does not explicitly teach the gearbox comprising: a ring gear; a first sun gear and a second sun gear each driven by the shaft of the turbomachine; a first planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the first planet gear meshes with the first sun gear at a location forward of the ring gear along the axial direction, and wherein the second gear portion of the first planet gear meshes with the ring gear; and a second planet gear comprising a first gear portion and a second gear portion, wherein the first gear portion of the second planet gear meshes with the first sun gear at a location aft of the ring gear along the axial direction, and wherein the second gear portion of the second planet gear meshes with the ring gear.
	BENITO teaches:
A gearbox (Fig. 3) that transmits high torque loads (column 1, lines 6-17) comprises:  
a ring gear (350); 
a first sun gear (362) and a second sun gear (364) coupled to a shaft (372, 374); 
a first planet gear (310) comprising a first gear portion (354) and a second gear portion (352), wherein the first gear portion (354) of the first planet gear meshes with the first sun gear (362) at a location forward of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the first planet gear meshes with the ring gear (350); 
and a second planet gear (320) comprising a first gear portion (355) and a second gear portion (352), wherein the first gear portion (355) of the second planet gear meshes with the second sun gear (364) at a location aft of the ring gear (350) along the axial direction, and wherein the second gear portion (352) of the second planet gear meshes with the ring gear (350).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gearbox of DOOLEY with a gear arrangement comprising two sun gears with associated planet gears coupled to a ring gear, as taught by BENITO, in order to split the torque between the two sun gears, instead of one sun gear, because it is known, according to GAUBIS that reduction gearing between a flight engine and aeronautical propeller suffers wear during operation due, in part, to the transmission of high torque loads (GAUBIS column 1, lines 9-33) and thereby achieve the predictable result of increasing the durability and reliability of the gear train, specifically the sun gear (BENITO column 1, lines 52-60 and column 4, lines 13-22).



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,324,746 to Bradbrook teaches turboprop engine with gearbox. US 2020/0332721 to Simon et al. for a gearbox with compound planet gears. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745